EXHIBIT 10.2

Executive Officer Compensation Arrangements (2005 Salaries)

The following summarizes the compensation arrangements established between
Harvard Bioscience, Inc. (the “Company”) and certain executive officers through
verbal agreements.

On May 25, 2005, the Compensation Committee of the Board of Directors of the
Company determined base salary levels for 2005 for certain executive officers of
the Company. The base salary levels established for 2005 for these executive
officers are as follows:

Name

 

 

 

Title

 

2005 Salary

 

Chane Graziano

 

Chief Executive Officer

 

 

$

455,000

 

 

David Green

 

President

 

 

$

375,000

 

 

Bryce Chicoyne

 

Chief Financial Officer

 

 

$

175,000

 

 

Susan M. Luscinski

 

Chief Operating Officer

 

 

$

235,000

 

 

Paul Bailey

 

Vice President of Finance and Administration

 

 

$

155,000

 

 

David Strack

 

President, Genomic Solutions, Inc. and Union Biometrica, Inc.

 

 

$

206,000

 

 

Mark A. Norige

 

Chief Operating Officer, Harvard Apparatus Business Unit

 

 

$

170,000

 

 

 

 


--------------------------------------------------------------------------------